May 3 2016


          IN THE SUPREME COURT OF THE STATE OF MONTAFIL
                                                                                              ED
                                                                                        Case Number: AF 12-0374

                                        AF 12-0374
                                                                                  MAY 03 2016
                                                                                      EiSmith
                                                                          CLERK OF THE SUPREME
IN THE MATTER OF MODIFYING THE RULES                                           STATE OF MONTANA
                                                                                               COURT
FOR COURTS OF LIMITED JURISDICTION                                  ORDER
TRAINING AND CERTIFICATION OF JUDGES




       The Commission on Courts of Limited Jurisdiction has petitioned the Court for
modification of Rule 4 of the Rules for Courts of Limited Jurisdiction, addressing the
accessibility of recorded judicial training sessions.      The Commission unanimously
approved this revision at its meeting of March 18, 2016. The revision would modify
Rule 4 by adoption of a new subsection (3) and reorder the subsequent subsections of the
Rule accordingly. New Rule 4(3) will read as follows:

             (3)Post training, individuals may request copies of recorded training
      sessions. However, in order to request dissemination of electronic
      transcription of training sessions, the requester must be eligible to attend
      training sessions as set out in subsection (2) above. Additionally, the
      requester must supply the Judicial Education Coordinator with the
      appropriate technology as requested; pay any associated shipping/handling
      costs; and request recorded copies from only the most recent COCLJ
      training conference and/or the most recent certification school.

       Good cause appearing,
      IT IS HEREBY ORDERED that Rule 4 of the Rules for Courts of Limited
Jurisdiction is revised as set forth herein. The revision is effective immediately.
       The Clerk is directed to provide a copy hereof to the Commission on Courts of
Limited Jurisdiction. The Clerk is further directed to provide copies of this Order to the
State Law Library; to Todd Everts, Connie Dixon and Derek Gallagher at Montana
Legislative Services Division; to Helene Haapala and Colena Webb at Thomson Reuters;
to Robert Roy and Patti Glueckert at LexisNexis; and to the State Bar of Montana, with
the request that the State Bar provide notice of the new rule on its website and in the
Montana Lawyer.
                ,SSA)
      DATED this    day of May,2016.




                                                            Chief Justice




                                                              Justices




                                          2